Title: From John Adams to the President of Congress, No. 95, 15 July 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 15 July 1780. Dupl, both text and signature in John Thaxter’s hand (PCC, No. 84, II, f. 197–199). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:859.
     In this letter, read by Congress on 26 Dec., John Adams sent a comparison of the strength, in ships of the line, of the British and French fleets in the West Indies that had appeared in the London newspapers. See the London Courant of 7 July.
    